Title: From Alexander Hamilton to Edward Stevens, 11 November 1769
From: Hamilton, Alexander
To: Stevens, Edward


St Croix Novemr. 11th 1769
Dear Edward
This just serves to acknowledge receipt of yours per Cap Lowndes which was delivered me Yesterday. The truth of Cap Lightbourn & Lowndes information is now verifyd by the Presence of your Father and Sister for whose safe arrival I Pray, and that they may convey that Satisfaction to your Soul that must naturally flow from the sight of Absent Friends in health, and shall for news this way refer you to them. As to what you say respecting your having soon the happiness of seeing us all, I wish, for an accomplishment of your hopes provided they are Concomitant with your welfare, otherwise not, tho doubt whether I shall be Present or not for to confess my weakness, Ned, my Ambition is prevalent that I contemn the grov’ling and condition of a Clerk or the like, to which my Fortune &c. condemns me and would willingly risk my life tho’ not my Character to exalt my Station. Im confident, Ned that my Youth excludes me from any hopes of immediate Preferment nor do I desire it, but I mean to prepare the way for futurity. Im no Philosopher you see and may be jusly said to Build Castles in the Air. My Folly makes me ashamd and beg youll Conceal it, yet Neddy we have seen such Schemes successfull when the Projector is Constant I shall Conclude saying I wish there was a War.
I am   Dr Edward   Yours
Alex Hamilton
PS   I this moment receivd yours by William Smith and am pleasd to see you Give such Close Application to Study.
